Amendment to Strategic Master Procurement Agreement


This Amendment modifies the Strategic Supplier Master Procurement Agreement
(“Agreement”) that was entered into and made effective as of July, 17, 2009, by,
between and among Document Capture Technologies Inc. (“Supplier”), NCR
Corporation (“NCR”), and NCR Global Solutions Limited (“GSL”).


In consideration of the investment being made by NCR in Supplier and the
additional business activities intended by the Parties under the Agreement the
parties agree to amend the Agreement as follows:


Any terms used as defined terms shall have the meaning assigned in the
Agreement.


Amendment:


1.           Supplier will not sell, directly or indirectly, any products to any
entity who engages in the business of (i) operating or supplying remote deposit
capture products, services or functionality or (ii) operating or supplying
product that facilitate the scanning, transmitting, storage of electronic
documents on a bank’s secure server.  This restriction shall not apply to
Supplier’s sales under the agreements it currently has with Digital Check
Corporation and Burroughs Payment Systems Inc. as successor to Unisys
Corporation, as such agreements are currently executed.


2.           The date for the end of the Term, stated in Section 1 of the
Agreement, is amended to August 6, 2014, and, for the avoidance of doubt, the
notice of termination under Section 1 cannot be given prior to August 5, 2014.


Subject to the modifications set forth herein, the parties agree and acknowledge
that the Agreement remains in full force and effect, as originally signed by the
Supplier and the signatures of NCR and GSL below serve as ratification of the
Agreement as of the original Effective Date.


This amendment is effective as of the date of the latest signature below.


Agreed:


NCR Corporation
 
Document Capture Technologies, Inc.
     
By:
   
By:
 
Printed: 
   
Printed: 
 
Title:
   
Title:
 
Date:
   
Date:
 



NCR Global Solutions Ltd.
     
By:
   
Printed: 
   
Title:
   
Date:
   

 
 
 

--------------------------------------------------------------------------------

 